DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan (5774278).
Regarding claim 1, Kuplan discloses a light sensing apparatus (as shown in Fig. 4) comprising: 
a non-imaging concentrator (20a)  having first (22) and second (24c) apertures; and 
a photodetector (90) positioned to detect light that enters the non-imaging concentrator (see column 5, line 20-27) at the first aperture (entire entry face) and exits the non-imaging concentrator at the second aperture (entire face 24a); 
wherein the non-imaging concentrator (20a) is oriented such that light rays that exit the non-imaging concentrator at the second aperture have less divergence than light rays that enter the non-imaging concentrator at the first aperture (as shown in Fig. 8 light 40c entering at 22 has a wider divergence then the light 40c exiting 24 having a divergence angle)..
 discloses (see Fig. 1) A tunable lens system (10) comprising: a lens (as in Fig. 10 )including a transparent solid material (122); and a lens focus adjuster (126 and/or124) disposed below the lens (126), and configured such that its area contracts or expands based on the electric energy applied and transforms the shape of the lens correspondingly to the contracted or expanded area so as to adjust the focus of the lens (column 2, line 56-67 discloses application of electric energy and changing shape of the material 124 and 126 by application of electric energy). 

Regarding claim 2, Kuplan discloses a light sensing apparatus (as shown in Fig. 4) further comprising a dichroic filter (50) positioned between the non-imaging concentrator (20a) and the photodetector (90).

Regarding claim 3, Kuplan discloses a light sensing apparatus (as shown in Fig. 4)  further comprising a second non-imaging concentrator (20b) positioned between the dichroic filter (50) and the photodetector (90).

Regarding claim 5-6, Kuplan discloses a light sensing apparatus (as shown in Fig. 4)  further discloses the non-imaging concentrator is hollow or solid (see column 3, line 34-44 discloses hollow cone and solid form concentrator).

Regarding claim 8, Kuplan discloses the non-imaging concentrator comprises a compound parabolic concentrator (Kuplan suggest use of compound parabolic concentrator as non-imaging optic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Kaplan (5774278) in view of Watanabe  (20110279901 A1).

Regarding claim 4, Kaplan discloses The light sensing apparatus as in claim 2 and does not teach the dichroic filter comprises two films to create a bandpass filter..
Watanabe discloses (see Fig. 32)  the dichroic filter 144, 146a and 146b) comprises two films to create a bandpass filter. (see paragraph [0038]-[0039], [317]-[319].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a multilayer film as bandpass filter as disclosed by Waianae   and form the filter of  the Kaplan device for the purpose of separating signal with different optical property for identifying sample evaluation (see paragraph [0049]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Kaplan (5774278) in view of Dussan et al. (20170242108 A1).

Regarding claim 7, Kaplan discloses The light sensing apparatus as in claim 1 and does not teach the photodetector is bonded to the solid non-imaging concentrator.
Dussan et al. discloses (see Fig. 3A)  the photodetector (202) is bonded to the solid non-imaging concentrator (302) (see paragraph [0038]-[0039].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to bond a photodetector to a concentrator  as disclosed by Dussan et al. and modify the Kaplan device by bonding sensor for the purpose of reducing size of the device by reducing sensor size (see paragraph [0049]). 


Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Dussan et al. (20170242108 A1) in view of Kaplan (5774278).

Regarding claim 9, Dussan et al. discloses a light detection and ranging system (see fig. 1-8) comprising: 

at least one laser light source (112 as in Fig. 2)  to emit laser light pulses (902); and 
at least one light sensing apparatus (202) to receive reflections of the laser light pulses, each of the at least one light sensing apparatus including a non-imaging concentrator (302) having first and second apertures (see paragraph [0038]) , wherein the non-imaging concentrator (302)  is oriented such that light rays that exit the non-imaging concentrator at the second aperture have less divergence than light rays that enter the non-imaging concentrator at the first aperture (inherent to concentrator having large entrance pupil and small exit pupil with TIR for transferring light causes lower divergence at the exit pupil than the entrance pupil.
Dussan et al.  does not teach a dichroic filter positioned at the second aperture to filter light that enters the non-imaging concentrator at the first aperture;
Kaplan discloses (see Fig. 4-5) a dichroic filter (50, see Fig. 4) positioned at the second aperture (24a) to filter light that enters the non-imaging concentrator (20a) at the first aperture (22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a dichroic filter between second aperture of concentrator and photosensor as disclosed by Kaplan and similarly provide a dichroic filter between concentrator and photo sensor of Dussan et al. for the purpose of filtering and allowing desire light signal on the sensor see column 5, line 33-55). 

Regarding claim 10, Kuplan further discloses (see Fig. 4-5) a photodetector (90) positioned at the second aperture (24a) to detect light filtered by the  dichroic filter (50) positioned between the non-imaging concentrator (20a) and  the photodetector (90).

Regarding claim 11, Kuplan further discloses (see Fig. 4-5) the non-imaging concentrator comprises a compound parabolic concentrator (20a and 20b).

Regarding claim 12, Kuplan further discloses (see Fig. 4-5) a second non-imaging concentrator (20b) positioned to concentrate light filtered by the dichroic filter (50) into a smaller cross sectional area than the dichroic filter (exit aperture22b of second light concentrator  20b is smaller than entrance aperture 24b forming smaller crass sectional area than the dichroic filter .

Regarding claim 13, Kuplan further discloses (see Fig. 4-5) the non-imaging concentrator comprises a compound parabolic concentrator (20a) and the second non-imaging concentrator comprises a compound parabolic concentrator (20b) .

Regarding claim 14, Kuplan further discloses (see Fig. 4-5) a photodetector (90) coupled to the second non-imaging concentrator (20b) to detect light in the smaller cross sectional area (22b).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by Kaplan (5774278) in view of Johnson et al. (20110314937 A1).
Regarding claim 15, Kaplan discloses The light sensing apparatus as in claim 8 except the at least one laser light source includes a plurality of light sources that emit light at different wavelengths, and the at least one light sensing apparatus includes a plurality of dichroic filters to pass light at the different wavelengths.
Johnson et al. discloses (see Fig. 11A) the at least one laser light source (94+62+64) includes a plurality of light sources (94+62+64)  that emit light at different wavelengths (see paragraph [0084]), and the at least one light sensing apparatus includes a plurality of dichroic filters (82, 88) to pass light at the different wavelengths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide multiple wavelength source bond a plurality of dichroic filters  as disclosed by Johnson et al. and with the device of the Kaplan for the purpose of determining presence of material of interest (see paragraph [0086]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Dussan et al. (20170242108 A1) in view of Kaplan (5774278).

Regarding claims 19-20, the structural limitations therein are the same as those recited in claims 9-14, as rejected by Dussan et al. in view of Kaplan  above.
Dussan et al. in view of Kaplan is silent to a method comprising emitting light and filtering the light as claimed in claim 19-20.
However, one skilled in the art will recognize that method of the device will comprise Applicant’s recited steps of emitting and filtering.  Since only generic method steps and no specific method steps are claimed, the structure taught by Dussan et al. in view of Kaplan meets Applicant’s recited method step limitations. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use method for the device off Dussan et al. in view of Kaplan with the method of claims 19-20, since the method steps are obvious in light of the resultant structure.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 16, although the prior art teaches examples of optical systems having non-imaging concentrator, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 16, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claims 17-18 depends on claim 16 and objected for the same reasons.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        July 15, 2022

/Joseph P Martinez/Primary Examiner, Art Unit 2872